DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 4/26/2021. 
3.	Applicant's remarks, filed on 10/13/2020, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended.
Allowable Subject Matter
4.1.	Claims 1-4, 7-13, 16-20, 23-27 are allowed.
4.2. 	The following is an examiner's statement of reasons for allowance: thecombination of Lain et al., McGREW et al., Poornachandran et al., and Morozov et al., whether alone or in combination with the other prior arts of record fail to teach or render obvious “…providing, by the first operating system instance to the second operating system instance, a first identity and a first cryptographic proof of the first identity; receiving, from the second operating system instance at the first operating system instance, a second identity and a second cryptographic proof of the second identity; authenticating, by the first operating system instance, the second identity received from the second operating system instance based on the second cryptographic proof of the second identity; responsive to authenticating the second identity received from the second operating system instance, determining, based on the second identity, if the second workload executing on the second operating system instance is permitted to communicate with the first workload according to management instructions stored by the first operating system instance;


Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 10 and 17 recite similar subject matter. Consequently, independent claims 10 and 17 are also allowable over the prior arts of record.
Claims 2-4, 7-9, 11-13, 16, 18-20, 23-27 are directly or indirectly dependent upon claims 10, and 17 therefore, they are also allowable over the prior arts of record.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497